 1
 2
 3
 4
 5
 6
 7
                         UNITED STATES DISTRICT COURT
 8
                        CENTRAL DISTRICT OF CALIFORNIA
 9
10
11
     MATTHEW DEBOSE,               ) Case No. CV 19-6025-JFW (JPR)
12                                 )
                     Plaintiff,    )
13                                 ) ORDER DISMISSING ACTION WITHOUT
                v.                 ) PREJUDICE FOR FAILURE TO SERVE
14                                 )
     CITY OF LOS ANGELES et        )
15   al.,                          )
                                   )
16                   Defendants.   )
17
18        On July 12, 2019, Plaintiff filed pro se a civil-rights
19 Complaint, paying the filing fee.       On August 7, the Magistrate
20 Judge issued an Order re Service of Complaint, explaining, among
21 other things, that Plaintiff had 90 days to serve the Complaint
22 on Defendants.      She also advised him of the availability of help
23 from one of the District’s pro se clinics.
24       On October 22, 2019, Plaintiff filed a First Amended
25 Complaint.   On October 25, the Magistrate Judge sua sponte
26 extended the time for him to serve the amended complaint, noting
27 that he had not filed proofs of service of either complaint as
28 required by the August 7 order and that the filing of the FAC did

                                       1
 1 not reset the 90-day deadline in Federal Rule of Civil Procedure
 2 4(m).   She again told him about the availability of help from the
 3 pro se clinics and warned him, in bold letters, that if he failed
 4 “to effect proper service by the expiration of the” extended
 5 service period, his lawsuit might be dismissed.   Plaintiff filed
 6 proofs of service on November 6 as to three of the four named
 7 Defendants, but as the Magistrate Judge explained in a December
 8 16 Order to Show Cause, they were clearly deficient, and because
 9 no Defendant had yet appeared, service was likely never effected
10 on them.
11      In response to the OSC, Plaintiff filed what he labeled a
12 “Motion for Summary Judgment” and a “Motion to Continue,” asking
13 for additional time to serve Defendants.   On January 28, 2020,
14 the Magistrate Judge granted his request, giving him until
15 February 18 to effect service and file proofs of service.    She
16 warned him yet again that his failure to comply with the order
17 might result in his lawsuit being dismissed as to any unserved
18 Defendants, and she again told him about the pro se clinics.     To
19 date Plaintiff has not complied with the January 28 order or
20 requested an extension of time to do so.
21      Accordingly, for the reasons discussed in the Magistrate
22 Judge’s October 25, 2019, December 16, 2019, and January 28, 2020
23 orders, which this Court has read and accepts, and because this
24 lawsuit has been pending for eight months without any Defendant
25 having been served or, apparently, receiving notice of the
26 lawsuit, it is hereby DISMISSED WITHOUT PREJUDICE.   See Fed. R.
27 / / /
28 / / /

                                    2
 1 Civ. P. 4(m); Efaw v. Williams, 473 F.3d 1038, 1040-41 (9th Cir.
 2 2007).
 3        The Clerk shall enter judgment accordingly.
 4
 5        DATED: March 4, 2020
                            20      ____________________________
                                    _________
                                           _ ____________________
                                     JOHN
                                     JO
                                     J  HN F.
                                       OHN F. WALTER
 6                                   U.S. DISTRICT JUDGE
 7
 8 Presented by:
 9 __________________________
     Jean Rosenbluth
10 U.S. Magistrate Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                     3
